Citation Nr: 1412062	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-34 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected depression, not otherwise specified.  

2.  Entitlement to a compensable disability rating for service-connected cysts and adhesions of ovaries and fallopian tubes, status post lysis and left salpingo-oophorectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from August 1989 to January 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In May 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at the local RO.  A transcript of the hearing is associated with the claims file.

After the Board hearing, the Veteran submitted additional private treatment records along with a waiver of RO consideration.    

In addition to the paper claims file, the Veteran has paperless claims files located on Virtual VA and the Veterans Benefit Management System (VBMS), which do not contain any evidence or information related to this appeal.  

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


REMAND

Although the Board regrets the additional delay, review of the record reveals that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran is seeking an increased rating for her service-connected depression and service-connected cysts and adhesions of ovaries and fallopian tubes (hereinafter "ovary disability").  Review of the record reveals that the Veteran was afforded a VA examination in conjunction with both claims on appeal in June 2006, almost eight years ago.  

At the May 2011 hearing, the Veteran testified that her depression and ovary disabilities have worsened since the last VA examination in June 2006.  Regarding her depression, the Veteran testified that doctors have increased her medication and that she cannot function without her medication.  She also testified that she has been in therapy at the VA Medical Center in Houston, Texas, since 2002.  Regarding her ovary disability, the Veteran testified that she had surgery, including a complete hysterectomy and removal of both ovaries since the last examination.  

While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, given the Veteran's statement that her service-connected disabilities have increased in severity since the last VA examination, the Board concludes that an updated VA examination is needed in order to fully and fairly evaluate the claims on appeal.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

In addition to the foregoing, the Board notes that, despite the Veteran's statement regarding continued treatment for her disabilities, the evidentiary record only contains VA treatment records dated through August 2009, as well as private treatment records dated through September 2009.  The Veteran submitted private records showing treatment and surgery for her ovary disability from January to September 2009.  However, the evidentiary record does not contain any private or VA treatment records documenting treatment for the service-connected disabilities since September 2009.  Therefore, on remand, the RO/AMC must obtain all outstanding VA treatment records dated from August 2009 to the present and any outstanding private treatment records dated from September 2009 to the present.  

1.  Obtain all outstanding VA treatment records from the Houston, Texas, VA Medical Center and its inclusive outpatient clinics dated from August 2009 to the present.  

Send the Veteran and her representative a letter requesting that she identify all private health care providers who have treated her service-connected depression and cysts and adhesions of ovaries and fallopian tubes since September 2009.  The letter may request that the Veteran provide the requested evidence or sufficient authorization to enable it to obtain the private treatment records not currently of record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159. 

2.  Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of her service-connected depression.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to each examiner for review prior to the examination, and the examination reports should reflect that review of the record was accomplished.  Examination findings should be reported to allow for evaluation the General Rating Formula for Mental disorder.  See 38 C.F.R. § 4.130.  The examiner should clearly offer an opinion on the Veteran's level of occupational and social impairment.  In addition, the examiner should assign a GAF score reflecting the Veteran's symptoms.
 
All opinions expressed must be accompanied by supporting rationale.  

3.  Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of her service-connected cysts and adhesions of ovaries and fallopian tubes.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to each examiner for review prior to the examination, and the examination reports should reflect that review of the record was accomplished.   Examination findings should be reported to allow for evaluation under the schedule of ratings for gynecological conditions and specifically address the Veteran's condition before and after the August 2009 surgery that consisted of complete removal of the uterus and the right ovary.  See 38 C.F.R. § 4.116.  

All opinions expressed must be accompanied by supporting rationale.  

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed and she has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.N. MOATS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


